DETAILED ACTION
This is in reference to communication received 18 October 2021. Claims 1 – 2 and 4 – 12 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The amendment filed 18 October 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In para 0062 of applicant’s disclosure, applicant added limitation “a computer module configured to automatically create a first user group comprising a plurality of user devices, the first user group being generated based on determining that respective locations of the respective user devices are within a common geographic region” and  cited para 0062 which recites recites “A group of users may be formed in an ad hoc manner by a plurality of individual users located within a common geographic region and/or geographic location” which teaches the added limitation. However, the disclosure as cited by the applicant does not positively teach support for the claimed matching module will automatically create a first group of users. In addition. Pages 2-3 of the provisional application 16/935,143 does not teach the added limitation.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 2 and 4 – 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant recites limitation “a computer module configured to automatically create a first user group comprising a plurality of user devices, the first user group being generated based on determining that respective locations of the respective user devices are within a common geographic region”. In the disclosure, as originally filed, applicant has not positively disclosed how one of the ordinary skill in the art will automatically create a first user group, wherein, the disclosure teaches that the plurality of individuals create an ad hoc group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2 and 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stackpole US Publication 2008/0140650 in view of Nordstrom et al. US Publication 2013/0185368.

Regarding claim1, Stackpole teaches system and method for a social networking server that identifies potential members within the registered location and range by matching the personal profile of each of the potential members with the preference profile and/or personal profile of the user [Stackpole, 0008] comprising:
one or more processors [Stackpole, Fig. 2 and associated disclosure];
one or more non-transitory computer-readable memory devices upon which a set of instructions are stored, the one or more non-transitory computer-readable memory devices electronically coupled with the one or more processors to implement at least one instruction of the set of instructions (one or more microprocessors will receive instructions from a memory or like device, and execute those instructions, thereby performing one or more processes defined by those instructions (modules)) [0083, see at least Fig. 2 and associated disclosure];
a computer module configured to automatically create a first user group comprising a plurality of user devices, the first user group being generated based on determining that respective locations of the respective user devices are within a common geographic region (Stockpole, The social networking server 201 then creates an incipient network among the registered users with overlapping range (step 6). The social networking server 201 then matches the profiles of the registered users within the incipient network to identify social matches) [Stockpole, 0033];
a user group data storage module electronically coupled with the one or more non-transitory computer-readable memory devices and including data associated with a plurality of user groups of the social media server, each user group containing a plurality of individual users (Stackpole, database 201b of the social networking server 201, it will be understood by one of ordinary skill in the art that (i) alternative database structures to those described may be readily employed, and (ii) other memory structures besides databases may be readily employed databases of social networking server) [Stackpole, 0084, Fig. 2 and associated disclosure];
a matching module electronically coupled with the one or more non-transitory computer-readable memory devices and configured to match at least one data set associated with a first user group with at least one data set associated with at least a second user group (Stackpole, the social networking server identifies potential members within the registered location and range by matching the personal profile of each of the potential members with the preferences profile and the personal profile of the user; The social matches are conveyed through the communications device 202a or 202b to each of the registered users, potentially by rank order of user interest (step 7)) [Stackpole, 0031, 0034, 0033], the second user group comprising a preselected group of individual users  (in para 0126, applicant recites “preselected group of users , whereby the data set associated with the first user group comprises location information of the first user group and whereby the location information of the first user group comprises a geographic region that is common to the plurality of individual users of the first user group (Stackpole, based on name of a common venue or district entered by several registed users, a geosocial network may be established within the venue) [Stackpole, 0040], the data set associated with the second user group comprises a status as being a contact of an individual user of the plurality of individual users of the first user group (Stackpole, The user may similarly register multiple preferred locations to build the geosocial network based on one or more preference profiles; the social networking server identifies potential members within the registered location and range by matching the personal profile of each of the potential members with the preferences profile and the personal profile of the user; The geosocial network may be established based on the preference profile of the user and/or relationship criteria of the user. The relationship criteria define the type of relationship sought by the user with potential members such as friend, family, club based relationship, etc.) [Stackpole, 0031, 34, 0039];
Stackpole does not explicitly teach realtime communication between a user in the first group and another user in a second group. However, Stockpole recites The social 
Stackpole in view of Nordstrom teaches system and method further comprising:
a communication module electronically coupled with the one or more non-transitory computer-readable memory devices for providing substantially realtime communication between the plurality of individual users of the first user group and the individual users of the second user group (Nordstrom, The social networking server 201 provides 106 a communications link between the user and the identified potential members upon mutual confirmation between the user and the identified potential members) [Stackpole, 0031], the communication module further maintaining realtime connections between individual users of the first group only when the one or more individual users of the first user group are within the common geographic region (Nordstrom, if a user of a mobile device is at an airport in another country, only other users who could actually be at that airport may be displayed (user a Dallas airport can only communicate with other users who are at the Dallas .

Regarding claim 2, Stackpole in view of Nordstrom teaches system and method, wherein membership in the first user group update dynamically when users enter and/or exit from the geographical region associated with the first user group (Nordstrom, the roaming mobile device can be presented with a list of names or identifiers of other mobile device when another mobile device is identified as being in the same vicinity (user enters in the geographic region).

Regarding claim 4, Stackpole in view of Nordstrom teaches system and method of the social media server further comprising 
a commercial content module electronically coupled with the one or more non-transitory computer-readable memory devices for transmitting data associated with commercial content to one or more electronic devices electronically coupled with the social media server (Nordstrom teaches that collaboration system can transmit marketing information to the mobile devices) [Nordstrom, 0077].

Regarding claim 5, Stackpole in view of Nordstrom teaches system and method, wherein the data associated with commercial content is an advertisement for a good or service (Nordstrom, location base marketing messages; coupons offering discount to a local restaurant) [Nordstrom, 0073 0077].

Regarding claim 6, Stackpole in view of Nordstrom teaches system and method, wherein the commercial content module transmits data associated with commercial content to the one or more electronic devices based upon a physical location of the one or more electronic devices (Nordstrom, Other information can be displayed at the mobile devices, such as directions to the coffee shop offering the coupon, or other marketing messages including location based and non-location based specials, coupons, advertisements, etc. and the ability for users to select and redeem them as part of a matching event location base marketing messages) [Nordstrom. 0077].

Regarding claim 7, Stackpole in view of Nordstrom teaches system and method, wherein the commercial content module transmits data associated with commercial content to one or more other electronic devices based on a proximity of the one or more electronic devices to the one or more other electronic devices (Nordstrom, Other information can be displayed at the mobile devices, such as directions to the coffee shop offering the coupon, or other marketing messages including location based and non-location based specials, coupons, advertisements, etc. and the ability for users to select and redeem them as part of a matching event location base marketing messages) [Nordstrom. 0077].


Claims 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stackpole US Publication 2008/0140650 in view of Nordstrom et al. US Publication 2013/0185368 an a published article “Automated Aggregation of Mixed Parties int Paying Groups and Dynamic Paying Groups Using Social Media and Smart Devices” by an anonymous author hereinafter known as AnonymousAuthor.

Regarding claims 8 and 9, Stockpole in view of Nordstrom does not explicitly teach group payment module configured to divide a total cost of good or service among a respective plurality of individual users of a group. However, Nordstrom teaches that a user can pay for the item with their banking information) [Nordstrom, 0122]. AnonymousAuthor teaches system and method directed to implementation of a process for establishing relationship associations for individuals, via mobile application and social media technology, in order to use this relationship data to automatically divide a large tab and properly associate related charges to a correct payer.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Stockpole in view of Nordstrom by adopting teachings of AnonymousAuthor to allow a business to pre-approve payments for a payer group or payer dynamic group.
Stackpole in view of Nordstrom and AnonymousAuthor teaches system and method further comprising 
a group payment module electronically coupled with the one or more non-transitory computer-readable memory devices and configured to apply an electronic payment from one or more user group of the plurality of user groups to a good or service (Nordstrom, a user can pay for the item with their banking information) [Nordstrom, 0122], wherein the group payment module is configured to divide a total cost of a good or service among a respective plurality of individual users of the one or more user group of the plurality of user groups (Each order is automatically mapped to a paying individual. Thus, the server does not have to keep track of what individuals, potentially spread across several tables, should be on what tab. As the server takes everyone's order, his or her mobile serving application automatically pulls the relationship information from the diner's cell phone. This could be indirect, by simply receiving a diner's identification number from the cell phone, and then the server's application would go to a social media site and use this information to retrieve the information associated to a payer. At the end of the dinner, the server’s mobile application generates all of the required bills, with the appropriate parties associated with each bill [AnonymousAuthor, page 1].

Regarding claim 10, Stackpole in view of Nordstrom teaches system and method further comprising 
an application programming interface module electronically coupled with the one or more non-transitory computer-readable memory devices for communicating with one or more third party services external to the social media server (AnonymousAuthor, As the server takes everyone's order, his or her mobile serving application automatically pulls the relationship information from the diner's cell phone. This could be indirect, by simply receiving a diner's identification number from the cell phone, and then the server's application would go to a social media site and use this information to retrieve the information associated to a payer (third party server of restaurant is in communication the social media server). At the end of the dinner, the server’s mobile application generates all of the required bills, with the appropriate parties associated with each bill [AnonymousAuthor, page 1]. In addition, Nordstrom teaches that 

Regarding claim 11, Stackpole in view of Nordstrom teaches system and method, wherein the application programming interface module is configured to transmit data to the one or more third party services (AnonymousAuthor, receiving a diner's identification number from the cell phone, and then the server's application would go to a social media site and use this information to retrieve the information associated to a payer (data exchange between third party server of restaurant and the social media server) [AnonymousAuthor, page 1, also as responded to above, see Nordstrom 0077].

Regarding claim 12, Stackpole in view of Nordstrom teaches system and method, wherein the application programming interface module is configured to retrieve data from the one or more third party services (AnonymousAuthor, receiving a diner's identification number from the cell phone, and then the server's application would go to a social media site and use this information to retrieve the information associated to a payer (data exchange between third party server of restaurant and the social media server) [AnonymousAuthor, page 1.


Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 112(a) in view of applicant’s disclosure in paragraph 114 is acknowledged and accepted. Rejection under 35 USC 112(a) cited in the office action mailed 17 September 2021 is not cited in this office action. 

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach suggest a computer module configured to "automatically create a first user group" that is "generated based on determining that respective locations of the respective user devices are within a common geographic region" as set forth in the Claims.
However, applicant is arguing a newly added limitation to the claimed invention which has been responded in Rejection under 35 USC 103 section. In addition, applicant is arguing a limitation which is deemed to be a new matter. In para 0062, applicant recites “A group of users may be formed in an ad hoc manner by a plurality of individual users located within a common geographic region and/or geographic location”. This disclosure does not positively teach that applicant’s matching module will automatically create a first group of users.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited reference Nordstrom allows once two users opt in, and then the user may communicate with an accepted contact via communicate mode, and does not teach “providing substantially real time communication between the plurality of individual users of the first user group and the individual users of the second user group ... " is acknowledged and considered. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Weisman US Patent 8,326,769 teaches monetary transfer in a social network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H Choi can be reached on 469.295.9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

February 9, 2022